Citation Nr: 0529148	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for residuals of cold injury to the 
veteran's feet.    


REPRESENTATION

Veteran represented by:	P.W., Attorney at Law


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     

The veteran's attorney states in her letter dated in November 
2004 that the RO provided incorrect dates of service for the 
veteran.  She maintains that the veteran served on active 
duty between October 1951 and July 1952.  

The Board notes that the veteran's DD Form 214 shows, 
however, that, as the RO noted, the veteran served on active 
duty in the US Army for a longer period of time, from January 
1951 to October 1952.  This separation date is supported by 
the veteran's separation reports of medical examination and 
history, both of which are dated in October 1952.  And the 
date of separation is supported by an extract from 
Headquarters Camp Atterbury, Indiana, dated in October 1952, 
which shows the veteran's separation date in October 1952.                     


FINDINGS OF FACT

1.	The veteran is not shown to have had a cold injury to his 
feet in service.    

2.	Available service medical records are negative for 
complaints or findings of foot disorders in service and the 
veteran reported that he did not receive treatment for foot 
disorders or for cold injury while in Korea.  

3.	There is no competent medical evidence that shows that any 
of the veteran's current foot disorders are related to his 
military service.

4.	The veteran is not shown to have served in combat.  


CONCLUSION OF LAW

The veteran is not shown to have residuals of cold injury to 
the feet that were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in August 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of  
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the August 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
2003 rating decision, the March 2004 Statement of the Case 
(SOC), and the June and October 2004 Supplemental Statements 
of the Case (SSOC), which together provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for denial of the claim.  The SOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's available service medical records.  
The Board is aware that, apparently, some service medical 
records are missing from the claims file.  In November 2002, 
the RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC).  After 
submitting the veteran's separation reports of medical 
examination and history, the NPRC stated in September 2004 
that all available documents had been mailed to the RO, and 
that the "record is fire related[.]"  As such, some service 
medical records may have been destroyed while in the 
possession of the government.  The Board will therefore 
consider in its decision making the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).  But it is important to point out 
that the apparent loss of some records here is likely 
inconsequential.  The veteran and his attorney have conceded 
that the veteran did not receive medical treatment for his 
feet while in Korea, and the separation examination which is 
of record is negative for complaints or findings related to 
the veteran's feet.  

In furtherance of its duty to assist, the RO also obtained VA 
treatment records dated in July 2004.  In August 2002, the 
veteran submitted private treatment records and a medical 
opinion from Dr. A.K.  The veteran submitted another opinion 
from Dr. A.K. in May 2004.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  

The Board notes that the VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this matter, VA did not 
provide the veteran a VA examination or opinion.  

In considering whether either is necessary here, VA must 
determine whether the evidence shows that the claimant has a 
current disability, or has persistent or recurrent symptoms 
of a disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  The United States 
Court of Appeals for Veterans Claims (Court) recently 
addressed this issue in Duenas v. Principi, 18 Vet. App. 512 
(2004).  There, the Court held that where no "reasonable 
possibility" exists that a medical examination would aid the 
veteran in substantiating a claim, VA need not provide an 
examination with respect to that claim.  In Duenas, the Court 
found that no reasonable possibility existed where there was 
no competent evidence in the record that the veteran suffered 
an event, injury, or disease in service that could have been 
associated with the symptoms the veteran then-currently 
experienced relating to his claim.  Id. at 517-518.   

In assessing the veteran's service connection claim here, the 
Board likewise finds that no reasonable possibility exists in 
this case that VA examination and medical opinion would 
substantiate the veteran's claim.  On the one hand, the 
record already contains sufficient evidence demonstrating 
that the veteran currently has foot disorders.  There is 
therefore no need for an additional examination to determine 
the veteran's current disorder.  On the other hand, as is 
further addressed below, the record contains no objective 
evidence that the veteran sustained a cold injury to his feet 
in service.  Conducting a medical examination for purposes of 
rendering an opinion would serve no purpose in this case - 
there is no factual predicate of in-service cold injury or 
foot disorders on which an examiner could base a nexus 
opinion connecting a current disorder and past service.  
Given this, the Board finds that no reasonable possibility 
exists that a medical examination and opinion would aid the 
veteran in substantiating his service connection claim for 
residuals of cold injury to the feet.  Id. at 517-518.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.         

I.  Background 

The veteran underwent his separation medical examination in 
October 1952 at Camp Atterbury, Indiana.  Records show that 
no foot disorder was identified at that time.  On the report 
of medical history, the veteran reported a negative response 
to the question of whether he ever had or had now "foot 
trouble."  On the report of medical examination, the 
veteran's feet and vascular system were noted as "normal."  
Moreover, the veteran and his representative have stated that 
the veteran did not, during his service in Korea, obtain 
treatment for cold injuries or for foot disorders.  

The next medical evidence addressing the veteran's feet is 
found in private medical documents dated in July 2002.  In a 
July 2002 treatment note, the veteran's private podiatrist, 
Dr. A.K., stated that the veteran reported to him that he 
experienced frostbite in Korea.  Dr. A.K. then noted the 
veteran's cold toes and poor circulation, and stated that 
these symptoms were "very much a condition of the 
frostbite."  In a July 2002 letter, Dr. A.K. stated that the 
veteran had peripheral vascular disease and forefoot symptoms 
which "correspond to those post frostbite."  

The veteran filed his service connection claim in July 2002.  
He claims that he currently experiences foot disorders that 
result from frostbite he claims to have experienced in Korea 
during the winter of 1951-52.  In the VA Form 21-526, the 
veteran stated that he did not receive medical treatment for 
his cold injury while in Korea.  

In a statement received by the RO in August 2002, the veteran 
stated he experienced frostbite while standing watch in the 
Korean winter.  He stated that frostbite was a common injury 
among the soldiers with whom he served.  He stated that he 
once witnessed "a Dr. using large shears to cut the toes off 
of several soldiers[.]"  In this statement, the veteran also 
claimed that, since returning from Korea, he has experienced 
numbness, swelling, and scaling of skin in both feet.  He 
described the special footwear he must use to keep his feet 
warm during winter weather.  The veteran did not report 
seeking or receiving treatment prior to July 2002.  Nor did 
the veteran report that he served in combat while in Korea.      

The record contains VA medical treatment notes addressing the 
veteran's foot disorders.  In a treatment report dated in 
July 2003, VA medical personnel reported the veteran's 
complaints of edema of the lower extremities.  The veteran 
stated that he "recently noted edema ... particularly after on 
feet for some time."  The veteran also stated that "he 
noticed this most dramatically last week when he was teaching 
classes that required him to be on his feet for several 
[hours] per day."  A treating VA physician's assessment was 
that the veteran had venous insufficiency.  But in a separate 
treatment note also dated in July 2003, the treating 
physician found no current swelling, no visible varicose 
veins, and palpable pedal pulses.     
    
In May 2004, Dr. A.K. submitted another letter to the RO.  In 
it, he repeated the veteran's diagnosed foot disorders, added 
that the veteran also had onychomycosis on his toenails, and 
stated that it is at least as likely as not that the 
veteran's disorders were caused by the frostbite that he 
experienced in Korea in the "winters of 1951 and 1952[.]"      

In a statement received by the RO in November 2004, the 
veteran's attorney asserted that the veteran "drove an M4A3 
Tank Recovery Vehicle[.]"  She stated that the veteran's 
"job was to go into 'no man's land' and recover tanks that 
were out of commission."  She stated that, while the veteran 
performed his duties one night, he entered enemy territory.  
While there, "a company of Quad 50's [saturated] the enemy 
position with 50 caliber machine gun fire" so that the 
veteran could complete his mission.  The attorney stated that 
she believes that this service qualifies as combat, and that 
it should "satisfy the § 3.304(d) requirements as sufficient 
proof of incurrence of frostbite in service."   

II.  Pertinent Laws and Regulations

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2004).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Combat veterans are afforded additional considerations when 
VA determines entitlement to service connection for a claimed 
disorder or disease.  38 U.S.C.A. § 1154(b) (West 2002) 
provides that in the case of veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2004).

As a preliminary matter, VA must first determine whether a 
claimant is a veteran of combat in order to further consider 
the application of 38 U.S.C.A. § 1154(b).  VA's Office of 
General Counsel (General Counsel) has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

III.  Analysis

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is not warranted for 
residuals of cold injury to the veteran's feet.  The veteran 
is not found to have had a frostbite injury in service that 
has caused any current residual disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).  

Because the veteran's representative alleged involvement in 
combat, the Board will first address the veteran's claim 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  As 
already noted, the veteran's attorney, in her November 2004 
letter, claimed that the veteran engaged in combat while 
recovering tanks from enemy territory.  If VA determines that 
the veteran's service comprised combat with the enemy, then 
the veteran's lay testimony or statements regarding cold 
injury are accepted as conclusive evidence of its occurrence, 
and no further development or corroborative evidence is 
required, providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
his MOS does not indicate combat service.  The veteran's DD 
Form 214 notes the veteran's MOS as a mechanic.  And the DD 
Form 214 does not indicate that he was assigned or 
participated in combat duties.  Second, none of the veteran's 
awarded medals or decorations shows combat service.  The 
veteran's DD Form 214 shows that the veteran was awarded the 
Korean Service Medal with two bronze stars, and the United 
Nations Service Medal.  These medals do not indicate combat 
service.  Moreover, the veteran's DD Form 214 shows that the 
veteran did not receive a Combat Infantryman Medal, a Purple 
Heart Medal, or any other decoration that would indicate 
combat service.  In conjunction with his MOS, the fact that 
the veteran did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  Third, the veteran's own statements are not 
persuasive evidence that he personally engaged in combat with 
the enemy.  In his original claim filed in July 2002, the 
veteran did not mention combat.  In an August 2002 statement, 
the veteran did not mention combat.  None of the private 
medical reports from Dr. A.K. refer to reports from the 
veteran of combat.  In fact, claimed combat service was not 
mentioned in this matter until submission of the attorney's 
November 2004 statement, over two years following the July 
2002 original claim.  As such, the evidence of record does 
not support the assertion that the veteran engaged in combat 
while serving in Korea.  38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).        

The preponderance of the evidence is therefore against 
finding that the veteran engaged in combat with the enemy.  
And there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the veteran engaged in combat with the enemy in 
Korea.  Therefore, although the evidence shows that he served 
overseas in Korea, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

As the veteran cannot avail himself here of the presumption 
under section § 1154(b), the Board must now determine whether 
the record would support a finding of service connection 
under Pond - i.e., is there medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Pond, 12 Vet. App. at 346.  

The Board recognizes that the veteran has current foot 
disorders.  Private and VA medical evidence show current foot 
disorders involving vascular insufficiency, venous 
insufficiency, and onychomycosis of the toenails.  The first 
element of Pond is therefore satisfied.  38 C.F.R. 
§ 3.303(b); Pond, 12 Vet. App. at 346.  

But the record fails to satisfy the second and third elements 
of Pond.  As to the second element, the record fails to 
demonstrate that the veteran incurred an injury or disease to 
his feet in service.  The separation reports of medical 
examination and medical history do not show that any of the 
aforementioned foot disorders were present during service.  
Nor do these reports show that the veteran experienced cold 
weather injury while in service, or complained of symptoms 
associated with such injury.  In fact, the earliest medical 
evidence of a chronic foot disorder is not shown until July 
2002, nearly 50 years after the veteran's discharge from 
service.  

In considering the second Pond element, the Board closely 
reviewed the January 2004 notice of disagreement.  In it, the 
veteran's attorney stated that the veteran did not seek 
treatment in service for his frostbite because it was such a 
common problem among soldiers, and because he felt it was 
part of his duty to endure the problem.  The attorney also 
noted that, after the veteran witnessed military medical 
personnel amputating toes for cold injury, he decided to not 
seek treatment at that time.  In short, the Board finds this 
reasoning unpersuasive - the veteran underwent separation 
examination in Indiana in the autumn of 1952.  If he feared 
amputation in Korea, he certainly had no reason to fear such 
in Indiana.  The veteran had no motive at that time to 
withhold information from service medical personnel 
concerning his claimed cold weather injuries or claimed foot 
injuries.  Yet, he reported no past cold injury to his feet 
or present residuals of such in the separation reports of 
medical examination and history.  And on clinical evaluation, 
his feet were found to be normal.    

Moreover, VA medical records, dated in July 2003, suggest 
that the veteran's disorder had not manifested until 
recently.  At that time, the veteran reported to VA personnel 
that he recently began noticing edema in his feet from 
standing for extended periods while teaching.  This evidence, 
and the absence of such since discharge from service, fails 
to show the chronicity required for a service connection 
finding.  See 38 C.F.R. § 3.303(b).  

As to the third element of Pond, the record lacks competent 
medical evidence connecting the veteran's current disorder to 
service.  In considering this Pond element, the Board noted 
the attorney's reference to Information Letter 10-98-008 from 
the VA Under Secretary for Health.  This letter is entitled 
"Cold Injury:  Diagnosis and Management of Long-Term 
Sequalae."  In brief, this letter informs veterans of recent 
findings concerning cold injury.  This letter specifically 
states that many veterans suffered frostbite injury in Korea.  
The letter further states that "there may be no symptoms, 
once the acute cold injury has resolved, until many years 
later[.]"  The attorney argues that the veteran was unaware 
of his residuals of cold injury until VA released the letter.  
The attorney therefore cites the letter as support for her 
argument that the 50-year lapse between the veteran's 
discharge from service and diagnosis of disorder should be 
regarded as immaterial.  

The Board does not dispute the medical factors noted in 
Information Letter 10-98-008, particularly that cold injury 
symptoms may manifest long after injury.  That is a medical 
determination not within the Board's purview.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board would point 
out, however, that in this case the issue does not turn on 
the question of nexus, but rather on whether the veteran 
sustained a cold weather injury in service.  For the veteran 
to benefit from the thrust of the Information Letter, there 
must be evidence here of an underlying in-service injury 
(i.e., of the "acute" cold injury noted in the Information 
Letter).  As noted, there is no such evidence.  The condition 
necessary to draw a nexus between service and current 
disorder is missing.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); Pond, 12 Vet. App. at 346.  

The Board has also reviewed statements from the veteran's 
private podiatrist.  According to Dr. A.K., the veteran's 
foot disorders are residuals of cold injury he experienced in 
Korea during the "winters of 1951 and 1952[.]"  

The Board does not find Dr. A.K.'s statements persuasive, 
however.  His conclusions are based on the veteran's 
unsubstantiated history of injury.  The separation medical 
reports do not show that examination of the veteran's feet 
revealed residuals of cold injury.  Dr. A.K. does not address 
in his medical opinion the absence of symptomatic complaints 
during service.  Rather, Dr. A.K.'s medical opinion is based 
solely on a history provided by the veteran.  The Board notes 
that a medical opinion based on unsubstantiated history, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty needed for a 
service connection finding.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Moreover, a bare transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board finds Dr. A.K.'s medical opinion unpersuasive.

Consequently, there is no competent medical evidence of 
record that shows that the veteran's foot disorders are 
residuals of cold injury he claims he had during military 
service.  While the veteran contends that his current foot 
problems are related to the rigors of standing watch in the 
Korean winter, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay opinion with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no evidence of any actual cold injury in 
service or treatment of the currently diagnosed foot 
disorders during service, and as his feet were normal at 
separation without diagnosis shown for many years, any 
opinion now relating his current foot problems to service 
would be based on unsubstantiated history as provided by the 
veteran, without objective documentation.  LeShore, 8 Vet. 
App. at 409.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of cold injury to the feet 
is denied.  



	                        
____________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


